PER CURIAM.
We reverse and remand upon the authority of Jenkins v. State, 389 So.2d 971 (Fla. 1980). Florida Rule of Criminal Procedure 3.191(g) calls for a ninety-day extension, beginning on receipt of the mandate, and is equally applicable whether the state or defendant brings the interlocutory appeal and regardless of whether the appeal succeeds or fails. Absent the rule, a ninety-day extension is appropriate in all such eases. See Jenkins, supra, and numerous district court opinions, e.g., State v. McQuay, 423 So.2d 1001 (Fla. 3d DCA 1982). The trial court’s initial order, granting the ninety-day extension, which it was later persuaded to withdraw, was correct.
HERSEY, GLICKSTEIN and BARRETT, JJ., concur.